DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on June 24, 2021 in response to the previous Office Action (04/12/2021/2021) is acknowledged and has been entered.
	Claims 14 – 19 are currently pending.
	Claims 1 – 13 and 20 are cancelled.	

	Applicant' s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112 first and second paragraphs 

Response to Arguments
Applicant’s arguments, see Remarks, filed June 24, 2021, with respect to claims have been fully considered and are persuasive.  

Terminal Disclaimer
The terminal disclaimer filed on September 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,214,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 14 – 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the closest prior art fails to disclose, suggest or teach the combination a stereo vision system for vehicle comprising: a first imaging section, and a second imaging section; an enclosure having the first imaging section arranged at one end and the second imaging section arranged at another end thereof; a plurality of first projections that project from the enclosure in a first direction and a plurality of second projections that project from the enclosure in a second direction opposite to the first direction, each of the first and second projections including a vehicle-mounting surface; a pair of upper reference surfaces disposed on an upper surface of the enclosure, one of which is disposed adjacent to the first imaging section and another of which is disposed adjacent to the second imaging section; and a pair of enclosure reference surfaces disposed on a same side of the enclosure as the first and second imaging sections and disposed closer to the vehicle-mounting surfaces than the upper reference surfaces; wherein the upper reference surfaces and the enclosure reference surfaces are references for a jig for electrical adjustment; each of the plurality of first and second projections includes a cut or ground surface; wherein the cut or ground surface of each of the first and second projections is exposed in a state in which the stereo vision system is assembled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698